Citation Nr: 0216444	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The appellant had periods of recognized service with the 
Philippine Commonwealth Army from November 1941 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal, finding that the appellant did not 
meet the basic eligibility requirements for VA nonservice-
connected disability pension.  The Board also denied the 
benefits sought in an April 2001 decision and the appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  On December 19, 2001, the Court 
vacated the Board's decision and remanded this matter to the 
Board for additional consideration of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West Supp. 2001)].  As such, this matter is properly before 
the Board for appellate review.

The Board notes at this juncture that the appellant appears 
to be claiming, in both his notice of disagreement and VA 
Form 9 submitted in November 1999 and February 2000, 
respectively, that he has service-connected disability.  In 
January 2000, the RO sent the appellant a letter advising him 
of the evidence needed to substantiate a claim for service-
connected benefits and requested that he submit any such 
evidence if he were, in fact, requesting compensation 
benefits based on a claim for service connection.  The 
appellant did not respond to that letter specifically, but 
rather filed his VA Form 9 with the same general assertions 
as in his notice of disagreement.  In an effort to assure 
that the appellant has been accorded every opportunity to 
make a claim for benefits due, the Board hereby refers this 
matter to the RO for further consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant served in the Philippine Commonwealth Army 
from November 1941 to April 1946.


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected disability pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107, Chapter 15 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Court's remand order of December 19, 2001, 
the Board has given additional consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West Supp. 2001)] 
and provides the following detailed explanation for finding 
that all requirements of the VCAA have been met by VA.  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant in this case was informed 
of the requirements of the VCAA in the Board's April 2001 
decision.  He had previously been notified of the evidence 
needed to substantiate his claim in an August 1999 letter 
from the RO as well as in the December 1999 statement of the 
case.  Because the appellant's claim was denied on legal 
grounds where the facts were not in dispute and additional 
evidence would not change the outcome of the decision as 
opposed to a denial based on an interpretation of the facts 
of the case, the appellant was not advised that additional 
evidence could be obtained by VA.  Consequently, the Board 
finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the appellant was clearly notified of 
the evidence necessary to substantiate his claim and notice 
of the responsibilities of the parties in obtaining 
additional evidence was not necessary.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
appellant in obtaining evidence regarding his type of service 
and period of service.  There is no need for medical evidence 
in this matter as the threshold issue of eligibility must be 
met before a medical opinion is rendered regarding 
disability.  The facts surrounding the appellant's service 
are not in dispute and there is no outstanding evidence 
regarding the appellant's service.  Furthermore, the Board 
notes that the appellant and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of the appellant's claim.  The appellant was 
afforded the opportunity to testify before an RO hearing 
officer or a member of the Board, but declined to do so.  The 
appellant was also notified of his right to submit additional 
evidence following the Court's remand order, but no 
additional evidence has been received by VA.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the appellant and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

As noted above, the facts in this case are not in dispute.  
The appellant served in the military forces of the 
Commonwealth of the Philippines while those forces were in 
the service of the Armed Forces of the United States under 
the military order of the President of the United States 
dated July 26, 1941.  His period of service ran from November 
1941 into April 1946.  The appellant was honorably discharged 
and did not have any subsequent military service.  He now 
seeks VA nonservice-connected disability pension benefits.

Under Chapter 15 of Title 38 of the United States Code, VA 
shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. Section 1521(j) and who 
is permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521.  


Unfortunately for this appellant, Chapter 15 benefits are not 
provided for those individuals who served before July 1, 
1946, in the organized military forces of the Commonwealth of 
the Philippines while such forces were in the service of the 
United States pursuant to the military order of the President 
dated July 26, 1941.  For those individuals who served prior 
to July 1946, the only VA benefits available to them are 
certain life insurance benefits, service-connected 
compensation benefits, certain dependency and indemnity 
compensation benefits, and burial benefits.  See 38 U.S.C.A. 
§ 107.  The Board is bound by the statute and regulations 
which govern the administration of VA benefits.

Although the appellant argues in his VA Form 9 that the law 
governing basic eligibility for nonservice-connected pension 
benefits is unfair to individuals who served the United 
States prior to July 1, 1946, the Board may not entertain an 
argument based on equity.  The legislators have specifically 
limited the benefits available to certain veterans and 
Chapter 15 pension benefits simply may not be awarded to an 
individual who served in the armed forces of the Commonwealth 
of the Philippines prior to July 1, 1946.  Therefore, because 
the appellant's service ended in April 1946, the basic 
eligibility requirements for nonservice-connected pension 
benefits have not been met.  Consequently, pension benefits 
are hereby denied.


ORDER

Basic eligibility requirements having not been met, 
nonservice-connected disability pension benefits are denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

